                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN



 Ronald Senner,

            Plaintiff,

 v.                                                   Case No.:

 Landmark Credit Union and Trans Union LLC.

            Defendants.




                                             COMPLAINT

      COMES NOW Plaintiff, Ronald Senner, by and through counsel undersigned, upon

information and belief, herby complains as follows:


                                   I.          INTRODUCTION
      1.           This action arises out of Defendants’ violations of the Fair Credit Reporting

Act (“FCRA”) whereby Plaintiff discovered inaccurate information reporting on his

consumer credit report, disputed that inaccurate information, and Defendants willfully

or negligently refused to correct the inaccurate information on Plaintiff’s consumer credit

report, damaging Plaintiff.


                                       II.         PARTIES

           2.      Plaintiff is, and was at all times hereinafter mentioned, a resident of the

 County of Waukesha, Wisconsin.

           3.      At all times pertinent hereto, Plaintiff was a “consumer” as that term is

 defined by 15 U.S.C. §1681(a)(c).




                Case 2:21-cv-00802-LA Filed 06/29/21 Page 1 of 8 Document 1
       4.      Defendant, Landmark Credit Union, is a lending and banking institution

existing and operating under the laws of the State of Wisconsin and is a financial

institution and a furnisher of consumer credit information to consumer reporting

agencies.

       5.      Defendant Landmark Credit Union has the following designated service

agent for service within the State of Wisconsin as follows: David Powers; 5445 S.

Westridge Dr. New Berlin, WI 53151.

       6.      At all times pertinent hereto, Landmark Credit Union was a “person” as

that term is defined in 15 U.S.C. §1681a(b) and also a “furnisher” of credit information

as that term is described in 15 U.S.C. §1681s-2 et seq.

       7.      Defendant, Trans Union LLC, is a credit reporting agency, licensed to do

business in Wisconsin and has designated the following registered statutory agent:

The Prentice-Hall Corporation System, Inc. 8040 Excelsior Drive Suite 400 Madison,

WI 53717.

       8.      Defendant Trans Union is, and at all times relevant hereto was, regularly

doing business in the State of Wisconsin.

       9.      Trans Union is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. §1681(d), to third parties.

       10.     Trans Union furnishes such consumer reports to third parties under

contract for monetary compensation.

       11.     At all times pertinent hereto, Defendant Trans Union was a “person” and

“consumer reporting agency” as those terms are defined by 15 U.S.C. §1681a(b) and

(f).

                        III.       JURISDICTION AND VENUE

       12.     That the Court has jurisdiction over this action pursuant to 15 U.S.C. §

1681p, the Fair Credit Reporting Act (“FCRA”).

                                             2

             Case 2:21-cv-00802-LA Filed 06/29/21 Page 2 of 8 Document 1
     13.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) and as the

Plaintiff resides in and the injury occurred in Waukesha County, Wisconsin and

Defendants do business in Wisconsin.

     14.      Personal jurisdiction exists over Defendants as Plaintiff resides in

Wisconsin, Defendants have the necessary minimum contacts with the state of

Wisconsin, and this suit arises out of specific conduct with Plaintiff in Wisconsin.

                        IV.         FACTUAL ALLEGATIONS

     15.      Plaintiff is a consumer who is the victim of inaccurate reporting by

Defendants Landmark Credit Union and Trans Union (collectively, “Defendants”),

and has suffered particularized and concrete harm.

     16.      Trans Union is one of the three largest consumer reporting agencies

(“CRAs”) as defined by 15 U.S.C. §1681(a)(f).

     17.      The CRAs’ primary business is the sale of consumer reports (commonly

referred to as “credit reports”) to third parties and consumers.

     18.      Trans Union has a duty, under the FCRA, to follow reasonable procedures

to ensure that the consumer reports they sell meet the standard of “maximum possible

accuracy.” 15 U.S.C. §1681(e)(B).

     19.      In November 2020 Plaintiff discovered the Defendant Landmark Credit

Union’s account #278877**** (the “Account”) was being reported in error.               The

Account was notated in error as “CH 7 REAFFIRMATION OF DEBT; CLOSED.”

     20.      This is inaccurate because Plaintiff’s Chapter 7 Bankruptcy was filed more

than 10 years prior to this credit reporting.

     21.      Reference to the Chapter 7 Bankruptcy should have been removed after

10 years.

     22.      The referenced notation has become a permanent component of the

Plaintiff’s credit profile and is reported to those who ask to review the credit history

                                            3

            Case 2:21-cv-00802-LA Filed 06/29/21 Page 3 of 8 Document 1
of Plaintiff.

      23.       Defendant Landmark Credit Union continued, erroneously, to report the

Account to Plaintiff’s Trans Union consumer report.

      24.       The false information regarding the Inquiry appearing on Plaintiff’s

consumer reports harms the Plaintiff because it does not accurately depict Plaintiff’s

credit history and creditworthiness.

                               PLAINTIFF’S WRITTEN DISPUTE

      25.       On or about November 25, 2020, Plaintiff sent a written dispute to Trans

Union (“Trans Union Dispute”), disputing the inaccurate information regarding the

Account reporting on Plaintiff’s Trans Union consumer report.

      26.       Upon information and belief, Trans Union forwarded Plaintiff’s Dispute

Letter to Defendant Landmark Credit Union.

      27.       Upon information and belief, Landmark Credit Union received

notification of Plaintiff’s Dispute Letter from Trans Union.

      28.       Landmark Credit Union did not conduct an investigation, contact

Plaintiff, contact third-parties, or review underlying account information with respect

to the disputed information and the accuracy of the Account.

      29.       Trans Union did not conduct an investigation, contact Plaintiff, contact

third-parties, or review underlying account information with respect to the disputed

information and the accuracy of the Account.

      30.       Upon information and belief, Landmark Credit Union failed to instruct

Trans Union to remove the false information regarding the Account reporting on

Plaintiff’s consumer report.

      31.       Trans Union employed an investigation process that was not reasonable

and did not remove the false information regarding the Account identified in

Plaintiff’s Dispute Letter.

      32.       At no point after receiving the Dispute Letter did Landmark Credit Union

                                             4

            Case 2:21-cv-00802-LA Filed 06/29/21 Page 4 of 8 Document 1
and/or Trans Union communicate with Plaintiff to determine the veracity and extent

of Plaintiff’s Dispute Letter.

     33.     Trans Union relied on its own judgment and the information provided to

them by Landmark Credit Union rather than grant credence to the information

provided by Plaintiff.

                                 COUNT I – TRANS UNION

                FAIR CREDIT REPORTING ACT VIOLATION – 15 U.S.C. §1681e(b)

     34.     Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

     35.     After receiving the Trans Union Dispute, Trans Union failed to correct the

false information regarding the Account reporting on Plaintiff’s Trans Union

consumer report.

     36.     Defendant Trans Union violated 15 U.S.C. §1681e(b) by failing to establish

or to follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit reports and credit files Defendant Trans Union published and

maintained concerning Plaintiff.

     37.     As a result of this conduct, action and inaction of Defendant Trans Union,

Plaintiff suffered damage, and continues to suffer, actual damages, including

economic loss, damage to reputation, emotional distress, and interference with

Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount

to be determined by the trier of fact.

     38.     Defendant Trans Union’s conduct, action, and inaction were willful,

rendering Defendant Trans Union liable to Plaintiff for punitive damages pursuant to

15 U.S.C. §1681n.

     39.     In the alternative, Defendant Trans Union was negligent, entitled Plaintiff

to recover damages under 15 U.S.C. §1681o.

     40.     Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

                                            5

           Case 2:21-cv-00802-LA Filed 06/29/21 Page 5 of 8 Document 1
Trans Union, pursuant to 15 U.S.C. §1681n and/or §1681o.



                               COUNT II – TRANS UNION

                FAIR CREDIT REPORTING ACT VIOLATION – 15 U.S.C. §1681(i)

     41.     Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

     42.     After receiving the Trans Union Dispute, Trans Union failed to correct the

false information regarding the Account reporting on Plaintiff’s Trans Union

consumer report.

     43.     Defendant Trans Union violated 15 U.S.C. §1681i by failing to delete

inaccurate information in Plaintiff’s credit files after receiving actual notice of such

inaccuracies, by failing to conduct lawful reinvestigations, by failing to maintain

reasonable procedures with which to filter and verify disputed information in

Plaintiff’s credit files, and by failing to provide Plaintiff with a description of its

procedures used to determine the accuracy and completeness of the disputed

information.

     44.     As a result of this conduct, action and inaction of Defendant Trans Union,

Plaintiff suffered damage, and continues to suffer, actual damages, including

economic loss, damage to reputation, emotional distress and interference with

Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an amount

to be determined by the trier of fact.

     45.     Defendant Trans Union’s conduct, action, and inaction were willful,

rendering Defendant liable to Plaintiff for punitive damages pursuant to 15 U.S.C.

§1681n.

     46.     In the alternative, Defendant Trans Union was negligent, entitling Plaintiff

to recover damages under 15 U.S.C. §1681o.

     47.     Plaintiff is entitled to recover costs and attorneys’ fees from Defendant

                                            6

           Case 2:21-cv-00802-LA Filed 06/29/21 Page 6 of 8 Document 1
Trans Union pursuant to 15 U.S.C. §1681n and/or §1681o.



                          COUNT III – LANDMARK CREDIT UNION

                (Fair Credit Reporting Act Violation – 15 U.S.C. §1681s-2(b))

     48.      Plaintiff re-alleges and reaffirms the above paragraphs as though fully set

forth herein.

     49.      After receiving the Dispute Letter, Landmark Credit Union failed to

correct the false information regarding the Account reporting on Plaintiff’s consumer

report.

     50.      Defendant violated 15 U.S.C. §1681s-2(b) by failing to fully and properly

investigate     Plaintiff’s   disputes   of   Defendant    Landmark     Credit   Union’s

representations; by failing to review all relevant information regarding Plaintiff’s

disputes; by failing to accurately respond to credit reporting agencies; by verifying

false information; and by failing to permanently and lawfully correct its own internal

records to prevent the re-reporting of Defendant Landmark Credit Union’s

representations to consumer credit reporting agencies, among other unlawful conduct.

     51.      As a result of this conduct, action, and inaction of Defendant Landmark

Credit Union’s, Plaintiff suffered damages, and continues to suffer, actual damages,

including economic loss, damage to reputation, emotional distress, and interference

with Plaintiff’s normal and usual activities for which Plaintiff seeks damages in an

amount to be determined by the trier of fact.

     52.      Defendant Landmark Credit Union’s conduct, action, and inaction were

willful, rendering Defendant liable to Plaintiff for punitive damages pursuant to 15

U.S.C. §1681n.

     53.      In the alternative, Defendant Landmark Credit Union was negligent,

entitling Plaintiff to recover damages under 15 U.S.C. §1681o.

     54.      Plaintiff is entitled to recover costs and attorney’s fees from Defendant

                                              7

           Case 2:21-cv-00802-LA Filed 06/29/21 Page 7 of 8 Document 1
Landmark Credit Union pursuant to 15 U.S.C. §1681n and/or 15 U.S.C. §1681o.

                                 PRAYER FOR RELIEF
     WHEREFORE, Plaintiff seeks a reasonable and fair judgment against Defendants

for willful noncompliance of the Fair Credit Reporting Act and seeks his statutory

remedies as defined by 15 U.S.C. § 1681 and demands:

  A. Actual damages to be proven at trial, or statutory damages pursuant to 15

      U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per

      violation;

  B. Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful

      violation;

  C. The costs of instituting this action together with reasonable attorney’s fees

      incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

  D. Any further legal and equitable relief as the court may deem just and proper in

      the circumstances.




  Dated:   June 29, 2021




                                    /s/Jacob W. Hippensteel
                                    Jacob W. Hippensteel
                                    MCCARTHY LAW, PLC
                                    4250 North Drinkwater Blvd, Suite 320
                                    Scottsdale, AZ 85251
                                    Telephone: (602) 456-8900
                                    Fax: (602) 218-4447
                                    Attorney for Plaintiff




                                          8

        Case 2:21-cv-00802-LA Filed 06/29/21 Page 8 of 8 Document 1
